In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00108-CV



      MASON-GIBSON, INC. D/B/A HOLIDAY INN EXPRESS PALESTINE, TEXAS,
                AND FERGUSON ENTERPRISES, LLC, Appellants

                                               V.

                            SLOAN VALVE COMPANY, Appellee




                             On Appeal from the 4th District Court
                                    Rusk County, Texas
                                 Trial Court No. 2019-283A




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss



____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                    MEMORANDUM OPINION

        Christopher Jaynes was struck in the head by a piece of a toilet’s porcelain tank lid when

a compressed-air flushing device exploded in his hotel room at the Holiday Inn Express Hotel in

Palestine, Texas. Jaynes filed a personal-injury lawsuit in Rusk County asserting claims against

seven defendants, including Mason-Gibson, Inc., d/b/a Holiday Inn Express Palestine, Texas,

(Mason-Gibson) and Sloan Valve Company (Sloan).1

        Sloan filed a motion for summary judgment based on the fifteen-year statute of repose,

asking for the entry of judgment on Jaynes’s claims. On April 5, 2021, the trial court granted

Sloan’s motion for summary judgment (the Summary Judgment Order) and recited in the order,

“This judgment disposes of all claims and parties and is final and appealable.” Mason-Gibson,

who had filed a cross-claim against Sloan after Sloan had filed the summary judgment motion,

argued that the Summary Judgment Order did not dispose of its cross-claim. It, therefore,

contended that any global order dismissing all claims against Sloan under the statute of repose

was error and prayed that the court would “grant a new trial and/or vacate any Order purporting

to grant complete relief in favor of” Sloan. On July 13, 2021, the trial court vacated the

Summary Judgment Order and entered another order granting Sloan’s motion, but clarifying that

it disposed of all claims against Sloan only and no other claims asserted against the remaining

defendants (the Clarifying Order). The trial court then entered an order (the Severance Order)

severing the disposed claims from those that had not been disposed.



1
 Sloan manufactured a pressurized system for flushing toilets called the Flushmate III Pressure-Assisted Flushing
System (Flushmate).
                                                       2
          Mason-Gibson filed a notice of appeal in the severed action, claiming that the trial court

had no jurisdiction to enter the Clarifying Order and the Severance Order on October 7, 2021,

because its plenary power expired July 19, 2021. It also argued that the trial court erred by

dismissing Mason-Gibson’s cross-claim against Sloan. We conclude that (1) the trial court had

jurisdiction to enter the Clarifying Order and the Severance Order and (2) any error in entering

summary judgment against Mason-Gibson was harmless. As a result, we affirm the trial court’s

orders.

(1)       The Trial Court Had Jurisdiction to Enter the Clarifying Order and the Severance Order

          The parties’ arguments are informed by the timing of proceedings below. In November

2020, Sloan filed a motion for summary judgment based on the fifteen-year statute of repose.

The motion sought relief only against Jaynes’s claims, and its prayer asked that the trial court

“enter judgment against Plaintiff’s claims, and further order that Plaintiff take nothing by this

suit.”

          After the summary judgment motion was filed, Mason-Gibson filed a cross-claim against

Ferguson Enterprises, LLC (Ferguson), and Sloan in December 2020, for contribution and

violations of the Texas Deceptive Trade Practices Act (DTPA) based on alleged negligent post-

sale acts and omissions.          Mason-Gibson also responded to Sloan’s motion for summary

judgment.2



2
 Mason-Gibson’s response averred that Sloan moved “for summary judgment on all claims against it and
presumably Mason-Gibson’s derivative claims . . . .” Although Jaynes did not respond to Sloan’s motion for
summary judgment, it filed a motion to continue the submission of the motion for summary judgment for a period of
five months based on new information in Mason-Gibson’s cross-claim and response to Sloan’s motion for summary
judgment.
                                                       3
       On April 5, 2021, the trial court granted Sloan’s motion for summary judgment and

issued the following order:

             On this day came on to be heard Sloan Valve Company’s Motion for
       Summary Judgment. The Court having considered the Motion, finds that the
       Motion is well taken and should be GRANTED.

              IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that all
       claims asserted against Sloan Valve Company by all parties are hereby
       DISMISSED with prejudice to re-filing.

              This judgment disposes of all claims and parties and is final and
       appealable. All costs and fees shall be borne by the party incurring same.

       On May 5, 2021, Mason-Gibson timely filed a motion for a new trial claiming that it had

cross acted against Sloan in products liability in addition to alleging separate acts of post-sale

negligence. Mason-Gibson complained that Sloan’s motion for summary judgment did not

negate or even address any of the allegations directed at Sloan’s alleged post-sale negligence. It,

therefore, contended that any global order dismissing all claims against Sloan under the statute of

repose was error and prayed that the court would “grant a new trial and/or vacate any Order

purporting to grant complete relief in favor of” Sloan.

       On July 13, 2021, within its plenary jurisdiction, the trial court entered an order denying

Mason-Gibson’s motion for a new trial. The order in question read:




                                                 4
           In a prior opinion denying Mason-Gibson’s petition for a writ of mandamus, we noted,

           On September 20, 2021, Jaynes filed a motion to compel and a motion for
           sanctions against Mason-Gibson, alleging that Mason-Gibson had informed the
           parties that it would not produce witnesses for pre-scheduled depositions because
           the entire case had been dismissed when the trial court entered its April 5, 2021,
           order. On September 30, 2021, the trial court held a hearing on Jaynes’s motion
           to compel and motion for sanctions. At the outset of the hearing, the trial court
           announced that “the prior order which granted Sloan Valve Company’s motion
           for summary judgment finally disposed of all claims against Sloan Valve
           Company only.” The trial court granted Jaynes’s motion to compel and
           sanctioned Mason-Gibson.

In re Mason-Gibson, Inc., No. 06-21-00120-CV, 2022 WL 452279, at *1–2 (Tex. App.—

Texarkana Feb. 15, 2022, orig. proceeding) (mem. op.).3



3
    We further explained,

                                                   5
          On October 7, 2021, the trial court entered the Clarifying Order, which was captioned

“Clarifying Order on Defendant, Sloan Valve Company’s Motion for Summary Judgment” and

which stated:

                On April 5, 2021, the Court considered Defendant Sloan Valve
          Company’s Motion for Summary Judgment. The Court having considered the
          Motion, finds that the Motion is well taken and should be GRANTED.

                  IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that all
          claims asserted against Sloan Valve Company by all parties are hereby
          DISMISSED with prejudice to re-filing. The judgment disposes of all claims
          against Sloan Valve Company by all parties and is final and appealable. All other
          claims asserted against the remaining Defendants are not affected by this Order.4

    The court, thereafter, granted Jaynes’s motion to compel and motion for sanctions and severed

the newly entered summary judgment order.

          On appeal, Mason-Gibson contends that, because the Summary Judgment Order

contained finality language, it was a final judgment under Lehmann v. Har-Con Corporation, 39

S.W.3d 191 (Tex. 2001), that not only disposed of all claims asserted against Sloan by all parties


          On October 1, 2021, Mason-Gibson filed a petition for writ of mandamus in this Court, asking this
          Court to order the trial court to “vacate the void post-plenary power rulings, and instruct the trial
          court to close the case.” On October 4, 2021, this Court issued its opinion denying mandamus
          relief because the record was not properly sworn. On that same date, Mason-Gibson filed a
          petition for writ of mandamus—virtually identical to the one filed in this Court—asking the Texas
          Supreme Court to “vacate the void post-plenary power rulings [of the trial court] and instruct the
          trial court to close the case.” On October 6, 2021, the Supreme Court denied Mason-Gibson’s
          petition for writ of mandamus and the emergency motion for stay that it likewise filed in that
          court. On October 20, 2021, Mason-Gibson filed a motion for rehearing in the Supreme Court.
          The Supreme Court denied that motion on December 3, 2021. On December 23, 2021, Mason-
          Gibson filed the present petition for writ of mandamus in this Court, seeking the same relief that it
          sought in the Supreme Court.

In re Mason-Gibson, Inc., 2022 WL 452279, at *2.
4
 From this order, it is apparent that the trial court determined that, contrary to Mason-Gibson’s arguments, the
April 5 order did not grant more relief to Sloan that it had requested, to the extent that it dismissed all parties’ claims
against Sloan.
                                                            6
but also disposed of all other claims in the case, including Jaynes’s claims against all remaining

defendants. Based on its contention that the Summary Judgment Order was final and appealable

as to all parties, Mason-Gibson reasons that the trial court’s plenary jurisdiction expired on

July 19, 2021, thirty days after its motion for a new trial was overruled by operation of law. It,

therefore, asks that we rule that the Clarifying Order and the Severance Order issued on

October 7, 2021, are void and that the trial court had no jurisdiction to conduct further

proceedings. We decline to do so.

       Our resolution of this issue requires us to examine the language of the trial court’s

July 13 order to determine whether it extended the trial court’s plenary power to act. The record

reflects that Mason-Gibson timely filed a motion for a new trial in which it asked the trial court

to “grant a new trial and/or vacate any Order purporting to grant complete relief in favor of”

Sloan. Rule 329b(c) of the Texas Rules of Civil Procedure provides, “In the event an original or

amended motion for new trial or a motion to modify, correct or reform a judgment is not

determined by written order signed within seventy-five days after the judgment was signed it

shall be considered overruled by operation of law on the expiration of that period.” TEX. R. CIV.

P. 329b(c). Because the Summary Judgment Order was signed on April 5, 2021, the motion for

new trial was overruled by operation of law on June 19, 2021, seventy-five days after April 5.

Even so, a trial court has plenary power “to grant a new trial or to vacate, modify, correct, or

reform the judgment until thirty days after all such timely-filed motions are overruled, either by a

written and signed order or by operation of law, whichever occurs first.” TEX. R. CIV. P. 329b(e);

see Alvizo v. Walker, No. 06-20-00008-CV, 2020 WL 1326702, at *1 (Tex. App.—Texarkana

                                                 7
Mar. 23, 2020, no pet.) (mem. op.). The trial court, therefore, had plenary power to reconsider

and grant the motion for a new trial or to vacate, modify, correct, or reform the Summary

Judgment Order until July 19, 2021.

         The July 13 order was issued on what appears to have been a submitted proposed order

on which the trial court marked through the language granting a new trial and initialed those

revisions. The trial court did not, however, alter the proposed order’s language that purports to

set aside and withdraw the Summary Judgment Order.                        The order includes the following

language left unchanged by the trial court: “IT IS THEREFORE ORDERED, that the motion for

summary judgment in favor of Sloan Valve Company rendered on April 5, 2021, is set aside and

withdrawn.” Jaynes contends that, because the trial court left this language intact in its order, the

July 13 order did indeed set aside and withdraw the Summary Judgment Order. We agree.5

         “We construe orders under the same rules of interpretation as those applied to other

written instruments.” Payless Cashways, Inc. v. Hill, 139 S.W.3d 793, 795 (Tex. App.—Dallas

2004, no pet.) (citing Lone Star Cement Corp. v. Fair, 467 S.W.2d 402, 404–05 (Tex. 1971)).

We “look to the order as a whole” and “construe [it] in a way that gives each provision

meaning.” Kourosh Hemyari v. Stephens, 355 S.W.3d 623, 626 (Tex. 2011). “Just as with an

unambiguous contract, we enforce unambiguous orders literally.” Id. When the “order is

unambiguous, we must construe the order in light of the literal meaning of the language used.”

Hill, 139 S.W.3d at 795 (citing Fair, 467 S.W.2d at 404–05). As a result, “when the judgment is

unambiguous with no room for interpretation, it is our duty to declare its effect in light of the

5
 Although the order speaks of the motion (as opposed to the order) being set aside, it is apparent from the context of
the trial court’s order that it was referring to the summary judgment order “rendered on April 5, 2021.”
                                                          8
literal language used,” with the determinative factor being the intention of the court. Alford v.

Thornburg, 113 S.W.3d 575, 584 (Tex. App.—Texarkana 2003, no pet.). “Only where an

order’s terms are ambiguous—that is, susceptible of more than one reasonable interpretation—do

we look to the surrounding circumstances to discern their meaning.” Stephens, 355 S.W.3d at

626.

        Here, the July 13 order is susceptible of only one reasonable interpretation. The trial

court plainly marked out the word “GRANTED,” replaced it with the word “DENIED,” and

initialed both changes relative to the request for a new trial. The trial court did not remove

language from the order setting aside and withdrawing the Summary Judgment Order. The

literal language employed by the trial court follows: “[T]he motion for summary judgment in

favor of Sloan Valve Company rendered on April 5, 2021, is set aside and withdrawn.” To set

aside an order means to “annul or vacate” that order. Set aside, BLACK’S LAW DICTIONARY (11th

ed. 2019). That is precisely what the trial court did. Any construction to the contrary would

violate the requirement to look at the order as a whole and would render meaningless the

language setting aside the Summary Judgment Order.

        We conclude that the July 13, 2021, order—issued within the trial court’s plenary

jurisdiction—set aside and vacated the Summary Judgment Order.6 As a result, the trial court

acted within its plenary power when it entered the Clarifying Order and Severance Order on

October 2, 2021.



6
 Since the Summary Judgment Order was set aside and vacated, Mason-Gibson’s Lehmann argument based on the
finality of that order is inapposite.
                                                   9
(2)      Any Error in Granting Summary Judgment Against Mason-Gibson Was Harmless

         Mason-Gibson next claims that the trial court erred by granting summary judgment on its

cross-claims against Sloan for contribution and DTPA violations based on Sloan’s alleged “post-

sale and post-recall acts and omissions” because Sloan’s motion for summary judgment did not

address those claims. Mason-Gibson contends that the trial court erroneously granted more relief

than Sloan requested. It further claims that the summary judgment evidence raised genuine

issues of material fact in support of its cross-claims. Because we find that any error in granting

summary judgment on Mason-Gibson’s cross-claims was harmless, we overrule this issue.

         It is undisputed that, on July 10, 2002, Sloan sold the specific Flushmate system at issue

in this case. It is likewise undisputed that Jaynes did not file suit against Sloan until October 2,

2019, more than seventeen years after Sloan sold the unit at issue. In its motion for summary

judgment, Sloan contended that the fifteen-year statute of repose found in Section 16.012(b) of

the Texas Civil Practice and Remedies Code barred Jaynes’s claims against Sloan. See TEX. CIV.

PRAC. & REM. CODE ANN. § 16.012(b) (Supp.). It asked the trial court to “enter judgment

against Plaintiff’s claims, and further order that Plaintiff take nothing by this suit.” The trial

court’s order dismissed all claims asserted against Sloan by all parties.7


7
 “The grant of a trial court’s summary judgment is subject to de novo review by appellate courts.” Brown v.
CitiMortgage, Inc., No. 06-14-00105-CV, 2015 WL 2437519, at *2 (Tex. App.—Texarkana May 22, 2015, no pet.)
(mem. op.) (citing Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003)). “In making the
required review, we deem as true all evidence which is favorable to the nonmovant, we indulge every reasonable
inference to be drawn from the evidence, and we resolve any doubts in the nonmovant’s favor.” Id. (citing Valence
Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005)). “When the trial court does not specify the basis for its
ruling, we must affirm a summary judgment if any of the grounds on which judgment is sought are meritorious.” Id.
 (citing Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013)).
          “To be entitled to traditional summary judgment, a movant must establish that there is no genuine issue of
material fact so that the movant is entitled to judgment as a matter of law.” Id. (citing TEX. R. CIV. P. 166a(c); Mann
Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009)). “Once the movant produces
                                                         10
        “Statutes of repose typically provide a definitive date beyond which an action cannot be

filed.” Galbraith Eng’g Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 866 (Tex. 2009).

(citing Holubec v. Brandenberger, 111 S.W.3d 32, 37 (Tex. 2003)).                         “[W]hile statutes of

limitations operate procedurally to bar the enforcement of a right, a statute of repose takes away

the right altogether, creating a substantive right to be free of liability after a specified time.” Id.

(citing Trinity River Auth. v. URS Consultants, Inc., 889 S.W.2d 259, 261 (Tex. 1994)). The

products-liability statute of repose provides that “a claimant must commence a products liability

action against a manufacturer or seller of a product before the end of 15 years after the date of

sale of the product by the defendant.” TEX. CIV. PRAC. & REM. CODE ANN. § 16.012(b).8

        Mason-Gibson contends that, because its claims for post-sale negligence do not amount

to a “products liability action” as defined in the statute, those claims were not barred by the

statute of repose. In support of this contention, Mason-Gibson relies on Eastman v. Ford Motor

Co., No. 5:15-CV-14, 2016 WL 7732627 (E.D. Tex. Mar. 29, 2016) (order). In Eastman, the

plaintiffs alleged that injuries resulting from a rollover accident were caused by product defects

in their Ford Explorer. Id. at *1. Ford moved for summary judgment based on the fifteen-year

statute of repose set forth in Section 16.012 of the Texas Civil Practice and Remedies Code. The

plaintiffs relied on post-sale negligence claims alleging that Ford was negligent in performing its

voluntary recall of Ford Explorers. Id. at *4. The court concluded that plaintiffs’ allegations of


evidence entitling it to summary judgment, the burden shifts to the nonmovant to present evidence raising a genuine
issue of material fact.” Id. (citing Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996)).
8
 The fifteen-year statute of repose for products claims incorporates exceptions for products with longer warranties
and for products that cause latent diseases, neither of which are applicable here. See TEX. CIV. PRAC. & REM. CODE
ANN. § 16.012(b)–(e); Galbraith, 290 S.W.3d at 867.
                                                        11
post-sale negligence rested on a negligent undertaking theory that was well established in Texas

law. Id. at *5. As a result, the court concluded that the products-liability statute of repose did

not apply. Id.

       Because this case is easily distinguished from Eastman, we need not deal with Eastman’s

analysis. In Eastman, that plaintiff alleged a negligent-undertaking cause of action premised on

claims of post-sale negligence. Here, Mason-Gibson claimed that the statute of repose was tolled

by the continuing-tort doctrine and by Sloan’s alleged fraudulent concealment. In its cross-

claim, Mason-Gibson alleged that

       Sloan and Ferguson’s sale and provision of replacement parts, together with their
       silence and failure to warn Mason Gibson of the defective nature of the Flushmate
       IIIs and the recall of same, independently and in concert, amount to fraudulent
       concealment tolling any applicable periods of limitations and repose. Mason
       Gibson reasonably relied on these acts and omissions to its detriment and to the
       ultimate detriment of Plaintiff.

       Alternatively, and without waiving the forgoing, Mason Gibson would show that
       each sale of replacement or maintenance parts for the recalled Flushmate IIIs,
       coupled with silence that the units were dangerous and subject to recall and free
       replacement was negligent and each such act and omission was an independent,
       separate, and continuing tort from which date the applicable tolling statute runs.

In conjunction with its cross-action against Sloan, Mason-Gibson filed a response to Sloan’s

motion for summary judgment claiming that the statute of repose was tolled by Sloan’s

continuing tort and fraudulent concealment, as set out in its cross-claim. Mason-Gibson argued:

       An exception to the legal injury rule which Sloan would encourage the Court to
       overlook is the continuing tort doctrine. First Gen Rlty. Corp. v. Maryland
       Casualty Co., 981 S.W.2d 495, 501 (Tex. App.—Austin, 1998 pet. denied[)]. A
       continuing tort involves repeated injuries proximately caused by repetitive
       wrongful acts. See also, Upjohn Co. v. Freeman, 885 S.W.2d 538, 542 (Tex.
       App.—Dallas 1994, writ denied) (applying continuing tort doctrine for actions
       sounding in products liability). Limitations runs when the tortious conduct
                                               12
        ceases. Krohn v. Marcus Cable Assocs. L.P., 201 S.W.3d 876, 880 (Tex. App—
        Waco 2006, pet. denied), Adler v. Beverly Hills Hosp. 594 S.W.2d 153, 155–56
        (Tex. App—Dallas, 1980, no writ.) from the date of the last continuing tort [sic].

        Sloan and Ferguson’s acts and omissions in selling parts to fit Flushmate IIIs, the
        failure to provide replacements for recalled products and the failure to warn of its
        dangers and of its recall which tolled the Statute of Limitations for those who
        reasonably relied on Sloan and Ferguson’s representations and omissions as did
        Mason Gibson. Certainly, Mason Gibson’s reliance on these representations and
        omissions was reasonable as were its actions taken immediately after to shut
        down its hotel rooms until safe units could be installed.

        Against this backdrop, and with its proliferation of continuing torts coupled with
        its fraudulent concealment of the facts into the latter part of 2019, Sloan cannot
        possibly claim that the Products 15-year Statute of Repose bars the claims herein.

Instead of asserting a negligent undertaking claim, Mason-Gibson’s cross-claim (and summary

judgment response) alleged that the statute of repose was tolled.9 See Martinez-Garcia v. FCA

US LLC, No. 1:18-CV-582, 2019, WL 7763842, at *4 (E.D. Tex. May 28, 2019) (mem. op. and

order) (even if negligent undertaking claim was not barred by statute of repose, claim was not


9
 Mason-Gibson points to (1) language in its original answer generally alleging negligence on the part of others,
(2) factual allegations in its cross-claim against Sloan, and (3) a statement in its response to Sloan’s motion for
summary judgment that Sloan “bungled” its recall in support of its position that it properly pled its post-sale
negligence claims against Sloan. These pleadings do not reflect that Mason-Gibson asserted a cause of action
against Sloan for negligent undertaking. See Nall v. Plunkett, 404 S.W.3d 552, 555–56 (Tex. 2013).
          A negligent-undertaking claim requires the plaintiff to show that “(1) the defendant undertook to perform
services that it knew or should have known were necessary for the plaintiff’s protection; (2) the defendant failed to
exercise reasonable care in performing those services; and either (a) the plaintiff relied upon the defendant’s
performance, or (b) the defendant’s performance increased the plaintiff’s risk of harm.” Id. Here, Mason-Gibson’s
operative pleading (1) outlines the history of the Flushmate System; (2) alleges that the Flushmate system was
defective; (3) alleges that the Flushmate system was the object of a 2012 recall, of which Mason-Gibson did not
receive notice; (4) alleges that Mason-Gibson purchased the Holiday Inn Express in Palestine in 2013 and that it
purchased its own supplies and parts to perform routine maintenance on the Flushmates in the hotel; (5) alleges that
Sloan (through Ferguson) should have provided free replacement Flushmate IIIs; and (6) alleges that Sloan (through
Ferguson) continued to sell Mason-Gibson replacement and maintenance parts for the allegedly defective Flushmate
System. Mason-Gibson then alleged that these actions amounted to fraudulent concealment and a continuing tort
that tolled the statute of repose. These allegations did not provide fair notice of a negligent undertaking cause of
action. See Olufsen v. Phipps, No. 01-03-00275-CV, 2004 WL 1584919, at *2–3 (Tex. App.—Houston [1st Dist.]
July15, 2004, pet. denied) (mem. op.) (citing Roark v. Allen, 633 S.W.2d 804, 810 (Tex. 1982)) (petition must give
fair and adequate notice of claims asserted so opposing party has information sufficient to prepare defense).
                                                        13
properly before the court because it was not raised in operative pleading). As a result, Eastman

is inapposite. To the extent that Mason-Gibson asserted ordinary negligence and DTPA claims,

those claims fall within the broad definition of a products liability action, defined as

       any action against a manufacturer or seller for recovery of damages or other relief
       for harm allegedly caused by a defective product, whether the action is based in
       strict tort liability, strict products liability, negligence, misrepresentation, breach
       of express or implied warranty, or any other theory or combination of theories,
       and whether the relief sought is recovery of damages or any other legal or
       equitable relief, including a suit for:

       (A)     injury or damage to or loss of real or personal property;

       (B)     personal injury;

       (C)     wrongful death;

       (D)     economic loss; or

       (E)     declaratory, injunctive, or other equitable relief.

TEX. CIV. PRAC. & REM. CODE ANN. § 16.012(a)(2) (emphasis added); see Saporito v. Cincinnati

Inc., No. 14-03-00226-CV, 2004 WL 234378, at *5 (Tex. App.—Houston [1st Dist.] Feb. 10,

2004, no pet.) (mem. op.) (post-sale duty to warn and inspect claims subject to statute of repose’s

expansive definition of “products liability action”). As a result, any such claims are subject to

the fifteen-year statute of repose. Mason-Gibson’s cross-claim assertions that the statute was

tolled by the continuing tort doctrine and fraudulent concealment do not save those claims.

       The Texas Supreme Court has consistently held that statutes of repose are not subject to

tolling. Instead, statues of repose “begin to run on a readily ascertainable date, and unlike

statutes of limitations, a statute of repose is not subject to judicially crafted rules of tolling or

deferral.”   Compass Bank v. Calleja-Ahedo, 569 S.W.3d 104, 112 (Tex. 2018) (quoting
                                                 14
Methodist Healthcare Sys. of San Antonio, Ltd. v. Rankin, 307 S.W.3d 283, 287 (Tex. 2010)).

This is because the “key purpose” of a statute of repose is “to create a final deadline for filing

suit that is not subject to any exceptions, except perhaps those clear exceptions in the statute

itself.” Id.; see Galbraith, 290 S.W.3d at 866 (purpose of statute of repose is to provide

“absolute protection to certain parties from the burden of indefinite potential liability”). The

statute here does not include an applicable tolling exception. Instead, the statute provides, “This

section does not extend the limitations period within which a products liability action involving

the product may be commenced under any other law.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.012(e).

       Nevertheless, Sloan’s motion for summary judgment did not address Mason-Gibson’s

cross-claim asserting entitlement to contribution and damages under the DTPA based on tolling

the statute of repose. Generally, summary judgments may be granted only on points asserted in

the motion for summary judgment. G & H Towing Co. v. Magee, 347 S.W.3d 293, 297 (Tex.

2011) (per curiam) (citing TEX. R. CIV. P. 166a(c)); see Sci. Spectrum, Inc. v. Martinez, 941

S.W.2d 910, 912 (Tex. 1997) (motion for summary judgment must expressly present grounds on

which it is made and must stand or fall on those grounds). However, in G & H Towing, the

Texas Supreme Court recognized that the harmless-error rule applies to summary judgments. Id.

For that reason, “[a]lthough a trial court errs in granting a summary judgment on a cause of

action not expressly presented by written motion, . . . the error is harmless when the omitted

cause of action is precluded as a matter of law by other grounds raised in the case.” Id. at 297–

98 (citing Withrow v. State Farm Lloyds, 990 S.W.2d 432, 437–38 (Tex. App.—Texarkana 1999,

                                                15
pet. denied)). Because we find that Mason-Gibson’s cross-claims for contribution and DTPA

damages based on tolling of the statute of repose are precluded as a matter of law by other

grounds raised in the motion for summary judgment, i.e., the statute of repose, any error in

granting summary judgment was harmless.10

        We affirm the trial court’s judgment.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         April 18, 2022
Date Decided:           May 6, 2022




10
  Based on this analysis, we need not address Mason-Gibson’s contention that the summary judgment evidence
raised genuine issues of material fact in support of its cross-claims.
                                                   16